267 F.2d 491
COPCO STEEL & ENGINEERING CO., Appellant,v.NEUNKIRCHER EISENWERK, Appellee.
No. 13892.
United States Court of Appeals Sixth Circuit.
May 14, 1959.

Arthur Rubin, Detroit, Mich., for appellant.
Ronald M. Rothstein of Karbel, Eiges & Rothstein, Detroit, Mich., for appellee.
Before MARTIN, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant's motion of April 23, 1959, for an extension of time in which to docket the record on appeal is denied.


2
It appearing that appellant was granted by order of the District Court a fifty-day extension of time in which to docket the record on appeal, which time has expired without the record having been so docketed; that the cost bond required by Rule 73(c) of the Federal Rules of Civil Procedure, 28 U.S.C.A. has not been executed; and that the appellant has not ordered from the Official Court Reporter a stenographic transcript of the testimony; It Is Ordered that appellee's motion to docket and dismiss the appeal be sustained and said appeal is now docketed and dismissed.